Citation Nr: 1816178	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  05-15 534	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic gynecological issue, to include status-post vaginal trachelectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1973 to November 1973 and from August 1974 to September 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction now resides with the RO in Atlanta, Georgia.  

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In February 2017, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded for a VA opinion addressing all symptoms and manifestations of the Veteran's gynecological condition.  Since remand, two VA opinions have been provided regarding these matters.  Thus, the Board determines that there has been substantial compliance with the February 2017 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

As will be discussed, the probative evidence indicates that the Veteran's urinary incontinence is not related to her active service.  However, as addressed in the previous remand, the Veteran has a number of symptoms and diagnoses related to chronic gynecological issues.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Board has recharacterized the issue as reflected on the title page.  


FINDING OF FACT

The Veteran's status-post vaginal trachelectomy diagnosis is etiologically related to her in-service diagnosis of cervical dysplasia.  


CONCLUSION OF LAW

The criteria for service connection for status-post vaginal trachelectomy have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for status-post trachelectomy, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection 

The record is clear as to diagnoses for urinary incontinence and status-post vaginal trachelectomy.  The record is also clear as to in-service complaints and treatments for gynecological issues.  Thus, the first two elements of service connection are established.  The remaining issue is a nexus.  

Since remand, VA sought two separate VA opinions regarding a nexus.  Both examiners provided negative nexus opinions regarding the Veteran's urinary incontinence being related to her service.  However, the examiners provided conflicting opinions regarding the Veteran's in-service dysplasia and her 2004 trachelectomy, for which she is status-post vaginal trachelectomy. 
In the June 2017 VA opinion provided by Dr. J.R., he opined that the cervical dysplasia that led to the vaginal trachelectomy had onset in service.  Dr. J.R. indicated that the Veteran had a long history of abnormal Pap smears and cervical dysplasia dating back to 1978.  He indicated that she had been followed in dysplasia clinics and had cryotherapy in 1976.  He noted the Veteran's 1998 hysterectomy and explained that during that procedure, she had her ovaries and tubes removed but the cervix was left in place.  He indicated that after the 1998 hysterectomy, the Veteran continued to have abnormal Paps and cervical dysplasia and subsequently had vaginal bleeding in 2004.  He indicated that at that time (in 2004), she elected to have her cervix removed (the trachelectomy) as definitive treatment for her abnormal Pap smears.  The opinion and rationale suggest that the dysplasia, bleeding, and abnormal Paps were recurrent and not definitively corrected until the Veteran underwent the trachelectomy in 2004.  This opinion is also in line with the Veteran's reports at her July 2012 hearing indicating she had cryotherapy in service but continued to have problems after.  Specifically, she indicated that they froze her cervix via the cryotherapy but the dysphasia came back, and in 2004 she had her cervix removed.  Additionally, both the June 2017 opinion and Veteran's credible reports are consistent with other probative medical evidence of record.

The October 2004 discharge note for the trachelectomy indicates that the Veteran had a history of dysplasia treated with cryosurgery.  The discharge note also explicitly states that the Veteran desired definitive treatment for her recurrent dysplasia and wanted a vaginal trachelectomy.  The Board finds the October 2004 discharge note highly probative as it was rendered at the time of the procedure and also reflects consideration of the Veteran's overall history of dysplasia.  The language of the report suggests, as indicated in the June 2017 opinion of Dr. J.R., that the cryosurgery had not provided permanent results and the dysplasia leading to the 2004 procedure was recurrent.  

To the contrary, the October 2017 opinion provided by Dr. J.T. noted the Veteran's in-service dysplasia but opined that it was corrected with the in-service cryotherapy.  Dr. J.T. reasoned that the separation examination was silent for dysplasia or additional abnormal Paps.  She also indicated that the 1998 admission for the Veteran's hysterectomy was negative for objective gynecological based clinical evidence of Pap smear abnormality prior to the gynecological surgery.  However, the Board does not find the omission dispositive.  The Board has reviewed the 1998 report for the Veteran's hysterectomy, and it makes no mention of any Pap results, normal or abnormal.  As such, without further explanation from Dr. J.T., the Board cannot say, as suggested by Dr. J.T., that it is relevant that the hysterectomy report did not list abnormal Paps.  However, the Board will not remand for negative evidence.  Furthermore, as discussed, the record suggests that the Veteran's dysplasia was recurrent, not constant.  

The Board acknowledges that Dr. J.T. also indicated that the 2004 trachelectomy was performed as an independent and separate gynecologic procedure following a new diagnosis of severe cervical dysplasia.  However, this opinion is not consistent with the overall record.  As noted, the October 2004 discharge note for the trachelectomy indicates that the Veteran had a history of dysplasia treated with cryosurgery.  There is no notation that the 2004 surgery was due to a new diagnosis of dysplasia.  To the contrary, as noted, the 2004 report indicates that the dysplasia had been recurrent.  As the October 2017 opinion of Dr. J.T. is inconsistent with the highly probative medical evidence determined at the time of the trachelectomy, the Board finds the October 2017 opinion less probative than the June 2017 opinion provided by Dr. J.R., which is in line with the October 2004 discharge note and the Veteran's statements.  

Given the most probative evidence, the Board determines that there is a nexus between the Veteran's in-service dysplasia and her 2004 trachelectomy.  Accordingly, the Board finds that service-connection for status-post vaginal trachelectomy is warranted. 






ORDER

Entitlement to service-connection for status-post vaginal trachelectomy is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


